                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

          Plaintiff,

v.                                      Case No. 18 CR 154

VAN L. MAYES,

          Defendant.

                MOTION TO COMPEL UNDREDACTED DISCOVERY


     COMES NOW the above named defendant, by his attorney, Robert

G. LeBell, moves the Court for an order compelling the government

to provide unredacted discovery.

     Dated at Milwaukee, Wisconsin, this 21st day of May, 2020.


                                  Respectfully submitted,

                                  /s/   Robert G. LeBell

                                  Robert G. LeBell, SBN: 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, WI 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 1 of 1 Document 71
